Citation Nr: 0900024	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.   05-40 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 22, 2002 
for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

In March 2007, the veteran testified during a personal 
hearing at the RO and, in November 2008, the veteran, sitting 
at the RO, testified at a Travel Board hearing before the 
Undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.

The issue of entitlement to an increased rating for diabetes 
mellitus has been withdrawn, and is no longer on appeal.  
(See November 2008 Hearing Transcript, p. 2).  The Board will 
therefore not discuss that issue.  


FINDINGS OF FACT

1.  On August 22, 2002, the veteran submitted a claim for 
service connection for PTSD.

2.  A July 2003 rating decision granted service connection 
for PTSD and assigned a disability rating of 70 percent, 
effective August 22, 2002.

3.  The record contains no statement or communication from 
the veteran that may be reasonably construed as raising a 
claim for service connection for PTSD prior to August 22, 
2002.




CONCLUSION OF LAW

The criteria for an effective date prior to August 22, 2002 
for service connection and the assignment of a 70 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
May 2004, prior to the initial adjudication of his claim in 
the January 2005 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
July 2007, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Earlier Effective Date Claim

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.   
 
The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400. The effective date of an award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157 , and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r). 
 
The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3.

A formal claim for entitlement to service connection for PTSD 
was received on August 22, 2002.  In a July 2003 rating 
decision, service connection for PTSD was granted, effective 
August 22, 2002.

In this case, the veteran contends, in essence, that the 
effective date for the award of entitlement to service 
connection for PTSD should be from October 1980.  The veteran 
contends that he has suffered from PTSD since the early 
1980's and that he was sent to the VA by his family doctor.  
He further asserts that he filled out some forms and that he 
was verbally told by the VA that he did not qualify for 
benefits because he was not a combat veteran.  (See November 
2008 Hearing Transcript, pp. 6-7).  The veteran did not file 
a formal claim.  In support of his earlier effective date 
claim, the veteran, among other things, submitted a May 1981 
VA Form 10-10m Medical Certificate, from Dr. P.C. that noted 
"post traumatic stress response, perhaps chronic depression.  
Not seen by me."  He also submitted a letter from Dr. 
E.G.T., also from Dr. D.G., that recommended a psychiatric 
evaluation/care as an in-patient at the VA.  May 1981 VA 
progress reports reflect in-patient treatment for his temper.  
The veteran also provided medical opinions, wherein the 
doctor opined that his PTSD existed since being informally 
diagnosed in 1981.  (See May 2002 and May 2004 letters from 
Dr. M.M.). 

The Board notes that the evidence of record also contains 
Social Security Disability records, as well as recent VA 
treatment records that are not pertinent to the claim on 
appeal.

Based upon the evidence of record, the Board finds no legal 
or factual basis under applicable VA law for an effective 
date earlier than August 22, 2002, for a rating higher than 
70 percent for PTSD.  Although the record includes a May 1981 
VA Form 10-10m Medical Certificate, medical opinions, and 
treatment records demonstrating that the veteran reported 
symptoms possibly attributable to PTSD, the effort for a 
complete psychiatric evaluation was not obtained at the time 
and the veteran was never formally diagnosed with PTSD.  
Further, the record contains no statement or communication 
from the veteran that may be reasonably construed as raising 
a claim for service connection for PTSD prior to August 22, 
2002.  Although the veteran sincerely believes that he is 
entitled to an earlier effective date for PTSD, there is no 
legal or factual basis under applicable VA law for an 
effective date earlier than August 22, 2002 for entitlement 
to service connection for PTSD.  

Therefore, the claim for entitlement to an effective date 
earlier than August 22, 2002, for a rating higher than 70 
percent for PTSD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.




ORDER

Entitlement to an effective date earlier than August 22, 2002 
for a rating higher than 70 percent for PTSD, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


